UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 12, 2011 ST. BERNARD SOFTWARE, INC. (Exact name of registrant as specified in its charter) Delaware 0-50813 20-0996152 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 15333 Avenue of Science San Diego, CA 92128 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (858)676-2277 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Silicon Valley Bank Loan Amendment On May 12, 2011, St. Bernard Software, Inc. (the “Company”) entered into an Eighth Amendment to the Loan and Security Agreement (the “Loan Amendment”) with Silicon Valley Bank (“SVB”), amending the existing Loan and Security Agreement entered into between St. Bernard and SVB on May11, 2007 as amended. Pursuant to the terms of the Loan Amendment, among other things, SVB (i) modified the tangible net worth covenant to no less than negative $19,500,000 at all times, increasing quarterly by fifty percent (50%) of net income and monthly by fifty percent (50%) of issuances of equity after September 30, 2010 and the principal amount of subordinated debt received after September 30, 2010 and (ii) extended the maturity date for the revolving credit line and Term Loan A to June 30, 2011. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The disclosure requirement of this Item 2.03 is included in Item 1.01 above and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Eighth Amendment to Loan and Security Agreement between St. Bernard Software, Inc. and Silicon Valley Bank, dated May 12, 2011. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ST. BERNARD SOFTWARE, INC. (DBA EDGEWAVE) Dated: May 17, 2011 By: /s/ Louis E. Ryan Louis E. Ryan Chief Executive Officer and Chairman of the Board of Directors 3 Exhibit Index Exhibit Number Description Eighth Amendment to Loan and Security Agreement between St. Bernard Software, Inc. and Silicon Valley Bank, dated May 12, 2011.
